CORNELL, J.
The complaint consists of three counts. The motion does not indicate whether the information sought has reference to any one or two of these or all of them. The facts designed to have disclosed relate to the period between February 14, 1939, and the date of the motion, which latter is Noveirm *48ber 27, 1940. The beginning of the business relation alleged in the complaint was February 14, 1939. The expiration of it is stated to be one year from that date, vis;., February 14, 1940. As the cause of action is described, the period during which the plaintiff is asserted to have been subjected to legal wrong ended, therefore, on February 14, 1940. No reason appears and none is supplied by the motion to explain why data descriptive of details of defendants’ business at any time subsequent to the latter date would be material in aid of the preparation of plaintiff’s case. As that is included in the purport of the motion and the court has no power to change the latter’s purpose, the motion must be and is denied.